DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 contains the phrase “a electrostatic” in line 1, which should be “an electrostatic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 contains the limitation “a body powder and paint spraying and respective curing step” in lines 3-4. It is unclear if this is intended to mean a single step of spraying 
	Claims 2-10 depend from claim 1 and, therefore, also contain this limitation.

	Claim 1 contains the limitation “an edging color register spraying and curing step, wherein a color register paint is squeezed onto a surface that needs color register by using an injection needle” in lines 5-7. It is unclear how the step can be an edging color register “spraying” step if the color register paint is not sprayed. For the purposes of examination, “an edging color register spraying and curing step” will be considered to mean “an edging color register applying and curing step”.
	Claims 2-10 depend from claim 1 and, therefore, also contain this limitation.

The term "high-gloss" in claim 1 line 8 is a relative term which renders the claim indefinite.  The term "high-gloss" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, any level of gloss will be considered to be “high-gloss”.
Claims 2-10 depend from claim 1 and, therefore, also contain this limitation.



Claim 3 recites the limitation "the surface of a wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the surface of a wheel” will be considered to mean “a surface of a wheel”.

Claim 3 recites the limitation "the throughput" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the throughput” will be considered to mean “a throughput”.

Claim 3 recites the limitation "the atomizing pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the atomizing pressure” will be considered to mean "an atomizing pressure".

Claim 3 recites the limitation "the electrostatic pressure" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the electrostatic pressure” will be considered to mean "an electrostatic pressure".



Claim 3 recites the limitation “the front spray thickness” in line 5. It is unclear what is intended by “front spray thickness”. For the purposes of examination “front spray thickness” will be considered to refer to the thickness of the coating material.

Claim 3 recites the limitation "the body powder curing temperature" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the body powder curing temperature" will be considered to mean "a body powder curing temperature".

Claim 3 recites the limitation "the holding time" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the holding time” will be considered to mean “a holding time”.

Claim 4 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the distance” will be considered to mean “a distance”.



Claim 4 recites the limitation "the throughput" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the throughput” will be considered to mean “a throughput”.

Claim 4 recites the limitation "the atomizing pressure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the atomizing pressure” will be considered to mean "an atomizing pressure".

Claim 4 recites the limitation "the sector pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the sector pressure” will be considered to mean “a sector pressure”.

Claim 4 recites the limitation "the paint spray thickness" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the paint spray thickness” will be considered to mean “a paint spray thickness.



Claim 4 contains the limitation “the surface of the wheel” in line 2 and “the wheel workpiece” in line 5. It is unclear if these are intended to refer to the same or different wheels. For the purposes of examination, “the wheel” in line 2 and “the wheel workpiece” in line 5 can be either the same or different wheels.

Claim 4 recites the limitation "the paint curing temperature" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the paint curing temperature” will be considered to mean “a paint curing temperature”.

Claim 4 recites the limitation "the holding time" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the holding time” will be considered to mean “a holding time”.

Claim 6 recites the limitation "the distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the distance” will be considered to mean “a distance”.



Claim 6 recites the limitation "the flow rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the flow rate” will be considered to mean “a flow rate”.

Claim 6 recites the limitation "the power" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the power” will be considered to mean “a power”.

Claim 6 recites the limitation "the air pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the air pressure” will be considered to mean “an air pressure”.

Claim 6 contains the limitation “the air pressure of a closed paint supply system is 2.0-3.0 bar”. It is unclear how this is intended to limit the method as no closed paint supply system nor how it is incorporated into the method is mentioned. For the purposes of examination, “the air pressure of a closed paint supply system is 2.0-3.0 bar” will be considered to mean that step IV uses a closed paint supply system, and an air pressure of said closed paint supply system is 2.0-3.0 bar.


Claim 7 recites the limitation "the electrostatic powder gun" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the electrostatic powder gun” will be considered to mean “an electrostatic powder gun”.

Claim 7 recites the limitation "the surface of the wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the surface of the wheel” will be considered to mean “a surface of a wheel”.

Claim 7 recites the limitation “the distance between the electrostatic powder gun and the surface of the wheel is 200-300 mm” in lines 2-3. It is unclear how this is intended to limit the method as no electrostatic powder gun nor surface of a wheel, nor how they are incorporated into the method are mentioned. For the purposes of examination, “the distance between the electrostatic powder gun and the surface of the wheel is 200-300 mm” will be considered to mean that step VI uses an electrostatic powder gun, and a distance between said electrostatic powder gun and a surface of a wheel is 200-300 mm.



Claim 7 recites the limitation "the atomizing pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the atomizing pressure” will be considered to mean “an atomizing pressure”.

Claim 7 recites the limitation "the electrostatic pressure" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the electrostatic pressure” will be considered to mean “an electrostatic pressure”.

Claim 7 recites the limitation "the front spray thickness" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the front spray thickness” will be considered to mean “a front spray thickness.

Claim 7 recites the limitation “the front spray thickness” in line 5. It is unclear what is intended by “front spray thickness”. For the purposes of examination “front spray thickness” will be considered to refer to the thickness of the coating material applied in step VI.


Claim 7 recites the limitation "the holding time" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the holding time” will be considered to mean “a holding time”.

Claim 8 recites the limitation "the distance" in lines 5, 9, 16, and 20.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the distance” will be considered to mean “a distance”.

Claim 8 recites the limitation "the surface of the wheel" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the surface of the wheel” will be considered to mean “a surface of a wheel”.

Claim 8 recites the limitation "the throughput" in lines 6, 10, and 21.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the throughput” will be considered to mean “a throughput”.



Claim 8 recites the limitation "the electrostatic pressure" in lines 7 and 22.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the electrostatic pressure” will be considered to mean “an electrostatic pressure”.

Claim 8 recites the limitation "the front spray thickness" in lines 7-8 and 23.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the front spray thickness” will be considered to mean “a front spray thickness”.

Claim 8 recites the limitation “the front spray thickness” in lines 7-8 and 23. It is unclear what is intended by “front spray thickness”. For the purposes of examination “front spray thickness” will be considered to refer to the thickness of the coating material applied in the respective steps.

Claim 8 recites the limitation "the body powder curing temperature" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of 

Claim 8 recites the limitation "the holding time" in lines 8-9, 13, and 24.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the holding time” will be considered to mean “a holding time”.

Claim 8 recites the limitation "the sector pressure" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the sector pressure” will be considered to mean “a sector pressure”.

Claim 8 recites the limitation "the paint spray thickness" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the paint spray thickness” will be considered to mean “a paint spray thickness”.

Claim 8 recites the limitation "the temperature of the wheel workpiece" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the temperature of the wheel workpiece” will be considered to mean “a temperature of a wheel workpiece”.

Claim 8 contains the limitation “the surface of the wheel” in line 5 and “the wheel workpiece” in line 12. It is unclear if these are intended to refer to the same or different 

Claim 8 recites the limitation "the paint curing temperature" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the paint curing temperature” will be considered to mean “a paint curing temperature”.

Claim 8 recites the limitation "the paint supply system" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the paint supply system” will be considered to mean “a paint supply system”.

Claim 8 contains the limitation “the paint supply system is closed” in line 16. It is unclear how this is intended to limit the method as no “paint supply system” nor how it is incorporated into the method is mentioned. For the purposes of examination, “paint supply system is closed” will be considered to mean that step IV uses a paint supply system, where said paint supply system is closed.

Claim 8 recites the limitation "the flow rate" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the flow rate” will be considered to mean “a flow rate”.



Claim 8 recites the limitation "the air pressure" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the air pressure” will be considered to mean “an air pressure”.

Claim 8 recites the limitation "the transparent powder curing temperature" in line 23-24.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the transparent powder curing temperature" will be considered to mean "a transparent powder curing temperature".

Claim 9 recites the limitation "the distance" in lines 5, 9-10, 16, and 20.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the distance” will be considered to mean “a distance”.

Claim 9 recites the limitation "the surface of the wheel" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the surface of the wheel” will be considered to mean “a surface of a wheel”.



Claim 9 recites the limitation "the atomizing pressure" in lines 6-7, 11, and 22.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the atomizing pressure” will be considered to mean “an atomizing pressure”.

Claim 9 recites the limitation "the electrostatic pressure" in lines 7 and 22.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the electrostatic pressure” will be considered to mean “an electrostatic pressure”.

Claim 9 recites the limitation "the front spray thickness" in lines 7-8 and 23.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the front spray thickness” will be considered to mean “a front spray thickness”.

Claim 9 recites the limitation “the front spray thickness” in lines 7-8 and 23. It is unclear what is intended by “front spray thickness”. For the purposes of examination “front spray thickness” will be considered to refer to the thickness of the coating material applied in the respective steps.

Claim 9 recites the limitation "the body powder curing temperature" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the body powder curing temperature” will be considered to mean “a body powder curing temperature”.

Claim 9 recites the limitation "the holding time" in lines 8-9, 13, and 24.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the holding time” will be considered to mean “a holding time”.

Claim 9 recites the limitation "the sector pressure" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the sector pressure” will be considered to mean “a sector pressure”.

Claim 9 recites the limitation "the paint spray thickness" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the paint spray thickness” will be considered to mean “a paint spray thickness”.

Claim 9 recites the limitation "the temperature of the wheel workpiece" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the temperature of the wheel workpiece” will be considered to mean “a temperature of a wheel workpiece”.

Claim 9 contains the limitation “the surface of the wheel” in line 5-6 and “the wheel workpiece” in line 12. It is unclear if these are intended to refer to the same or different wheels. For the purposes of examination, “the wheel” in line 5-6 and “the wheel workpiece” in line 12 can be either the same or different wheels.

Claim 9 recites the limitation "the paint curing temperature" in lines 13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the paint curing temperature” will be considered to mean “a paint curing temperature”.

Claim 9 recites the limitation "the paint supply system" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the paint supply system” will be considered to mean “a paint supply system”.

Claim 9 contains the limitation “the paint supply system is closed” in line 16. It is unclear how this is intended to limit the method as no “paint supply system” nor how it is incorporated into the method is mentioned. For the purposes of examination, “paint supply system is closed” will be considered to mean that step IV uses a paint supply system, where said paint supply system is closed.



Claim 9 recites the limitation "the power" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the power” will be considered to mean “a power”.

Claim 9 recites the limitation "the air pressure" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the air pressure” will be considered to mean “an air pressure”.

Claim 9 recites the limitation "the transparent powder curing temperature" in line 23-24.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the transparent powder curing temperature" will be considered to mean "a transparent powder curing temperature".

Claim 10 recites the limitation "the wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “the wheel” will be considered to mean “a wheel”.



Claim 10 recites the limitation "the ultrasonic wave" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the ultrasonic wave” will be considered to mean “an ultrasonic wave”.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a color register edging method for an aluminum alloy hub including (IV) an edging color register spraying and curing step, wherein a color register paint is squeezed onto a surface that needs color register by using an injection needle as to the context of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leininger (U.S. Patent Application Publication 2006/0019089) teaches a method for applying a decorative layer to an aluminum wheel (abstract, [0014]) comprising a pretreatment step including washing, degreasing, and passivation (Fig. 2, [0048], [0051]), forming a leveling layer by electrostatic spraying and curing (Fig. 2, [0024], [0025]), forming a decorative layer on the leveling layer (Fig. 2, [0042]), and forming a transparent top coat layer by spraying and curing (Fig. 2, [0045], [0047], [0023]).
Wang et al. (U.S. Patent Application Publication 2015/0284869) teaches a method for applying a coating to an alloy wheel (abstract) comprising a pretreatment step comprising washing, degreasing, acid washing, passivation, and drying (abstract, claim 1), forming a layer by electrostatic powder coating and curing (abstract, claim 1), and forming a top coating layer by depositing a layer and curing (abstract, claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BG/

/SHAMIM AHMED/           Primary Examiner, Art Unit 1713